Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.


DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to Claim 1, the limitation of the claim: “…calculates a function value for each of plural unit devices of a power generation facility … ” is indefinite as it is unclear what the meaning of “plural unit devices” and “power generation facility” is. For example, under the BRI and lacking a particular definition in the specification, plural unit devices could be plural combustors of the gas turbine while the combustors could represent power generation facility, etc.  Alternatively, plural unit devices could be parts of the combustors. As best understood by the Examiner and following the disclosure, the power generation facility and its unit devices are generic terms encompassing power generators such as gas turbine or their combustors (Specification [0004]).  
The Examiner treated this limitation as locations of inspection portions within a combustor that, in the examiner’s opinion, would fit the last limitation of the claim (“an inspection portion of the gas turbine combustor”).
Similar indefinite features “unit devices” is further used throughout the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors in a gas turbine, the inspecting and diagnosing apparatus comprising: a plurality of temperature sensors located to measure temperature at each gas turbine exhaust gas discharge location in the gas turbine; and an inspecting and diagnosing device operatively coupled to receive temperature data from the temperature sensors and that executes an inspection and diagnosis program that calculates a function value for each of plural unit devices of a power generation facility of the gas turbine  using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW), wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z); wherein the inspection and diagnosis program automatically determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, and wherein the inspection and diagnosis program automatically determines an inspection location of the gas turbine upon automatically determining that an inspection is required.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine/process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations (“calculates function values for unit devices of a power generation facility of the gas turbine combustor using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW) ,wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z)”) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (“determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, wherein the inspection and diagnosis program automatically determines an inspection portion of the gas turbine combustor upon automatically determining that an inspection is required”).  
The above mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output” in the context of this claim, encompasses the user manually comparing calculated function values to available power output measured at a power production stage of the gas turbine (specification [0012, 0026]) and expressed in quantitative numerical value (specification [0012]). Similarly, the limitation “determines an inspection portion of the gas turbine upon automatically determining that an inspection is required”, in this context, amounts for the user manually making a decision to inspect a particular portion of the combustor that falls under the above definition (“a function value less than the gas turbine output”).  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
(preamble) An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors in a gas turbine combustor, the inspecting and diagnosing apparatus comprising: 
a plurality of temperature sensors located to measure temperature at each gas turbine exhaust gas discharge location in the gas turbine; 
plural unit devices; 
an inspecting and diagnosing device operatively coupled to receive temperature data from the temperature sensors;
automatic determination (of inspection needed);
automatic determination of a combustor portion (where the of inspection is required).

The additional element in the preamble such as “An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors in a gas turbine combustor” is not a meaningful limitation because it is a field of use limitation that is recited in generality and not qualified as a particular machine.  
Receiving temperature data from a plurality of temperature sensors located to measure temperature at each gas turbine exhaust gas discharge location in the gas turbine represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  The amended feature of “located to measure temperature at each gas turbine exhaust gas discharge location in the gas turbine” is recited in generality and not specific to any particular mounting area/space within the exhaust path. 
An inspecting and diagnosing device operatively coupled to … the temperature sensors is generally recited and is not qualified as particular machine. Similarly, plural unit devices and automatic determination steps are also are recited in generality and are not particular machines.  For example, the step of automatic determination of the combustor portion is recited in generality and it is unclear what the meaning of a “portion” is as no features of the combustor or portions of a combustor are defined and recited.
The above steps represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
No practical application is demonstrated. 
Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.  
However, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art (Giannini; Eugene White et al., US 2015/0152791; Narayanan Venkateswaran et al., US 6962043; Romano Patrick et al., US 2015/0160096; Ichiro Nagano et al., US 2019/0264573). 
Additionally, automatic “determining an inspection portion”(“upon automatically determining that an inspection is required”) with regards to combustors of gas turbine is disclosed by Clearly and Dheepa SRINIVASAN et al. (US 2019/0048722), with regards to turbines by Preston White (US 2020/0279367), with regards to multiple inspection points by Daniel J. Alonzo et al. (US 2010/0299179), and with regards to a structure (aircraft) by Barry Fetzer et al. (US 10712286).
Further, the amended feature “sensors located to measure temperature at each gas turbine exhaust gas discharge location in the gas turbine” is discussed in Cleary and Giannini as well as in White and Venkateswaran.
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, 
Claim 2 provides additional features/steps which are part of an expanded abstract idea, and, therefore, this claim is not patent eligible because it does not recite additional elements that would reflect a practical application and is not qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Response to Arguments
35 USC § 101
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.8): amended claim 1 now recites that the temperature sensors are located at particular locations in the gas turbines, and that the temperature sensors measure temperature at each location. Thus, amended claim 1 recites more than just mathematical and mental processes that can be performed with the mind; the temperature sensors of claim 1 are structurally related to the gas turbine and also have the function of temperature measurement, which cannot be done by the human mind. As such, the claimed subject matter is not simply directed towards mathematical concepts and mental processes.
The Examiner respectfully disagrees. Generically-recited gas temperature sensors located in gas discharge location do not indicate a practical application. Sensors provide mere data gathering and represent extra-solution activity. The sensors that are “structurally related” to the gas turbine are not recited. Their locations is unclear. The specification only discuss temperature measurements of exhaust gas [0009] without any mounting details.  The Examiner also submits that the temperature sensors represent additional elements and not a mental process as discussed in the rejection. 

The Applicant argues (p.8): Second, even if the claims were directed to mathematical concepts and mental processes, which the Applicant does not concede, claim 1 clearly integrate the claimed concept into a practical application … claim 1 clearly reflects an improvement in the inspection and diagnosis of a gas turbine … claim 1 discloses an improvement to inspecting and diagnosing an abnormality in a gas turbine at least because claim 1 discloses an inspection and diagnosis program that automatically determines an inspection is required and upon determining that an inspection is required, automatically determines a portion of the gas turbine combustor for inspection.
As responded by the Examiner previously (FOA, 7/1/2022, p.10), an automatic determination of the portion that needs inspection is known in the art. The “determination” itself is a part of an abstract idea (as discussed in the rejection) that is not considered as an additional element that would indicate improvement/practical application. 

The Applicant argues (p.9): The facts in the Thales case are very similar to the present claim 1 of this application. In present claim 1, temperature sensors are located at each gas turbine exhaust gas discharge location in the turbine to measure temperature … In other words, just like Thales, where "the particular configuration of inertial sensors and the particular method of using the raw data from the sensors," present claim 1 claims a configuration of temperature sensors within a gas turbine and a method of using the temperature data from the temperature sensors.
The Examiner respectfully disagrees.  There are significant differences between Thales and the current claims.
In Thales, the eligibility conclusion was reached due to unconventional configuration of sensors.  As was indicated in Thales decision: “The claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed.”
No “unconventional configuration of sensors” within a gas turbine is recited in the current claims and, correspondingly, no mathematical equations that are a consequence of the arrangement of the sensors exists.  The argued “method of using the temperature data from the temperature sensors” is independent of the sensor locations unlike in Thales.

The Applicant argues (p.10): Fourth, the claims are also patent eligible under Step 2B since the claims rely on subject matter that is not well-understood or conventional in the relevant art. This is implicit from the lack of anticipatory references.
The Examiner responded previously to this argument (FOA, 7/1/2022, p.10):   
“The subject matter that is not well-understood or conventional in the relevant art” is not sufficient to indicate eligibility. According to the October 2019 Update on 2019 PEG, “…is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology”.
   
Examiner Note with Regards to Prior Art of Record
With regards to Claim 1, the closest prior art, Cleary, Giannini, Fukuno, Tomlinson, and Yoshida, either singularly or in combination, fail to anticipate or render obvious calculating function values for unit devices of a power generation facility of the gas turbine using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW), wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z): and wherein the inspection and diagnosis program automatically determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, and wherein the inspection and diagnosis program automatically determines an inspection location of the gas turbine upon automatically determining that an inspection is required.

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 35 USC § 112(b), set forth in this Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863